     Case: 1:18-cv-08437 Document #: 36 Filed: 02/05/20 Page 1 of 1 PageID #:191

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Malibu Media, LLC
                                                   Plaintiff,
v.                                                              Case No.: 1:18−cv−08437
                                                                Honorable Thomas M.
                                                                Durkin
John Doe, subscriber assigned IP address
108.79.0.52, et al.
                                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 5, 2020:


       MINUTE entry before the Honorable Thomas M. Durkin:By agreement, plaintiff's
motion to withdraw as attorney [34] is reset to 2/10/2020 at 9:00 a.m. The 2/6/2020 notice
motion date is stricken. Mailed notice(srn, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
